DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/17/20.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 (renumbered 1-14) are allowed.

Claims 1, 2, 4-9, 11-16 (renumbered 1-14) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … performing, based on the first DCI, a transmission of the LTE SL, wherein the first DCI is scrambled by an LTE-SL-vehicle to everything (V2X)-radio network temporary identity (V-RNTI)  different from an RNTI scrambling a second DCI, wherein the second DCI is for scheduling of an NR SL,  wherein the LTE-SL-V-RNTI is used to activate or deactivate a semi- persistently scheduled SL transmission, and wherein at least one zero bit is added to the second DCI until a payload size of the second DCI equals a payload size of the first DCI based on a number of information bits of the second DCI being less than the payload size of the first DCI…in combination with other limitations recited as specified in Claim 1.

The first closest art of record is Li et al (Pub No: 2021/0022091). Li teaches  A method of operating a user equipment (UE) in a wireless communication system (Li, [0297], a method for a device in a wireless system), the method comprising: receiving, from a radio (NR) base station, first downlink control information (DCI) for scheduling of a long term evolution (LTE) sidelink (SL) (Li, [0297][0301], receiving DCI for sidelink of LTE to LTE-A); and performing, based on the first DCI, a transmission of the LTE SL, wherein the first DCI is scrambled by an LTE-SL-vehicle to everything (V2X)-radio network temporary identity (V-RNTI),  wherein the LTE-SL-V-RNTI is used to activate or deactivate a semi- persistently scheduled SL transmission (Li, [0298], transmission based on the DCI that is scrambled via SL-V-RNTI, for activating semi persistent transmissions).  Li also has a priority date of 7/19/19 which is the same as the priority date for the instant application, and therefore does not qualify as prior art. Li does not teach performing, based on the first DCI, a transmission of the LTE SL, wherein the first DCI is scrambled by an LTE-SL-vehicle to everything (V2X)-radio network temporary identity (V-RNTI)  different from an RNTI scrambling a second DCI, wherein the second DCI is for scheduling of an NR SL,  wherein the LTE-SL-V-RNTI is used to activate or deactivate a semi- persistently scheduled SL transmission, and wherein at least one zero bit is added to the second DCI until a payload size of the second DCI equals a payload size of the first DCI based on a number of information bits of the second DCI being less than the payload size of the first DCI.


(Kim, [1125]-[1126], a zero bit insertion process to insert a 0 bit to the smaller DCI format in order to fit the same size of the larger DCI).  Kim does not teach performing, based on the first DCI, a transmission of the LTE SL, wherein the first DCI is scrambled by an LTE-SL-vehicle to everything (V2X)-radio network temporary identity (V-RNTI)  different from an RNTI scrambling a second DCI, wherein the second DCI is for scheduling of an NR SL,  wherein the LTE-SL-V-RNTI is used to activate or deactivate a semi- persistently scheduled SL transmission, and wherein at least one zero bit is added to the second DCI until a payload size of the second DCI equals a payload size of the first DCI based on a number of information bits of the second DCI being less than the payload size of the first DCI.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (Pub No: 2019/0387501) [0012][0014]
Kim et al (Pub No: 2016/0249250) [0092]
Cao et al (Pub No: 2019/0342910) [0205]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469